BELCHER, Commissioner.
Upon a trial before the court without a jury, the appellant was convicted for unlawfully carrying a pistol; the punishment, a fine of $250.
The testimony of the state sufficiently shows that the appellant was unlawfully carrying a pistol, as alleged.
Testifying in her own behalf, the appellant admitted carrying the pistol. She further stated that after closing her place of business about midnight, Saturday, she stopped at a friend’s place on the way home; that her friend asked her to keep some money for him until Monday because he was leaving the city. When she appeared uneasy about keeping the $1,100 he had given her, he handed her a pistol and told her to put it in her purse, which she did, and then she started home. After leaving in her car and traveling a short distance she had a collision, which resulted in her being charged with carrying a pistol. Appellant’s testimony was corroborated by that of her friend.
The court was not bound to accept the testimony of appellant and her friend and it is apparent from his finding of guilty that he did not do so. Lopez v. State, 172 Tex.Cr.R. 317, 356 S.W.2d 674. The evidence is sufficient to support the conviction.
The judgment is affirmed.
Opinion approved by the Court.